Citation Nr: 0701250	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-14 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his Wife




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefits 
sought on appeal. 
 
In February 2006, the  veteran testified at a hearing before 
the undersigned.  The case was then held open for a period of 
sixty days in order to provide the appellant an opportunity 
to submit additional evidence.  Later that month the case was 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2006) in light of the 
appellant's advanced age.

In April 2006, the case was remanded by the Board for further 
development.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown by competent medical 
evidence to be related to service, and a compensably 
disabling sensorineural hearing loss was not manifested 
within one year of separation from active duty.

2.  The veteran denies having a problem with tinnitus, and a 
current diagnosis of tinnitus is not shown.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103(A), 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in June 2003 correspondence fulfills the provisions 
of 38 U.S.C.A. § 5103(a). An October 2006 supplemental 
statement of the case provided notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded a VA examination, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

In May 2003, the RO was notified the veteran's service 
medical and personnel records were not available and may have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).

In June 2003, the RO requested the veteran complete NA Form 
13055 and/or 13075 in order to reconstruct medical and/or 
service data.  The veteran replied in June 2003 
correspondence he was not able to complete the information.  


In March 1976, the veteran underwent an audiological 
examination with Dr. Joseph Touma.  The test results 
indicated a 0 percent hearing loss.

In July 1996, the veteran had an audiological examination 
with Dr. Touma.  The audiological evaluation showed pure tone 
thresholds, in decibels, as follows:

500 1000 2000 3000 4000 / Right 5 15 25 35 60  Left 25 35 40 
45 60  

Speech discrimination was 88 percent in the right ear, 92 
percent in the left ear.

Records from Dr. Touma's office in July 1996 indicated the 
veteran had been flying approximately two months prior and 
his left ear was "stopped up." The veteran reported muffled 
hearing and some tinnitus in the left ear.  

In June 2004, the veteran testified at an RO hearing that in 
1945 he participated in a 1946 firefighter training exercise 
during which there was a loud blast explosion.  At the 
time worked in Alaska as an engineer assigned to an Air Force 
base which also subjected him to loud aircraft noise.  He 
testified that he was never given hearing protection.  The 
veteran stated that until he retired from the Huntington Fire 
Department he had been around loud noises for nearly thirty 
years.  The veteran testified he sought help for his hearing 
roughly twenty years ago and had hearing loss for many years 
and constant tinnitus in his left ear.

A Board hearing was conducted in February 2006 during which 
the veteran's wife testified that her husband wrote her 
several times regarding an explosion that occurred while he 
was in the military.  The veteran testified that in 1945 
while stationed at Fort Bliss, Washington he was 
participating in a firefighter training exercise during which 
a loud explosion occurred .  In 1946, while stationed at an 
air strip in Alaska he testified that he was exposed to loud 
engine noise.  The veteran stated that he saw Dr. Touma for 
hearing loss and ringing in the ears in the 1970s and that 
the doctor had told him that his problems could have been 
related to the explosion.  The veteran said he had hearing 
loss in both ears and ringing in the left ear.  The veteran 
stated he used hearing aids.  The veteran further testified 
that he worked as a city bus driver for approximately 5 years 
and the Huntington Fire Department from 1953 until 
retirement.    

In February 2006 Dr. Shawn W. Coffman stated that as the 
veteran's treating physician, he believed the information 
presented by the veteran was accurate and honest and opined 
that the in-service training exercise explosion was 
instrumental in causing the veteran's hearing problem.

In May 2006, Dr. Coffman submitted a second letter stating in 
his professional opinion, it was at least as likely as not 
that either hearing loss and tinnitus were related to 
military service.

In August 2006, the veteran underwent an audiological 
examination at the request of VA at The Hearing Center.  The 
veteran reported that he had no significant problems with 
tinnitus; that he had it with a middle ear problem two years 
ago but after insertion of a pressure equalization tube, the 
ringing went away.  The veteran reported the tinnitus 
occurred once in a great while.  

The audiological evaluation showed pure tone thresholds, in 
decibels, as follows:

500 1000 2000 3000 4000 / Right 30 40 50 60 70  Left 40 55 65 
65 70

Speech discrimination was assessed using the recorded 
Maryland CNC required word list and was 68 percent in the 
right ear, 76 percent in the left ear.

The examiner noted the C-file was reviewed which revealed two 
examinations, both were completed after military service.  
The first, from Dr. Touma of March 1976 revealed hearing to 
be within normal limits except for a 35 dB and a 45 dB loss 
at 8000Hz only.  The examiner noted this test was 30 years 
after military separation.  The examiner opined that this was 
a fairly normal audiogram, and it seemed if there were a 
significant loss from the service that testing results 30 
years later would perhaps be more severe, however, the 
examiner noted this was speculation.  The examiner stated 
there actually appeared to be more progression in hearing 
loss from March 1976 to the July 1996 test from Dr. Touma. 

The examiner diagnosed the veteran with mild to profound 
sensorineural hearing loss in the left ear and mild to 
profound predominately sensorineural hearing loss in the 
right ear with fair word recognition scores bilaterally.  The 
examiner opined that it was not at least as likely as not 
that hearing loss or tinnitus was initiated by military noise 
exposure.  

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service department medical records were 
severely damaged or destroyed by fire, presumably in the fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri. The United States Court 
of Appeals for Veteran's Claims (Court) has indicated that in 
such cases, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran. O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991). The Board will comply with this heightened 
obligation in addressing the veteran's claims.

Analysis

The record does not include the veteran's service medical 
records.  Additionally, medical records showing complaints, 
diagnoses, or treatment for any hearing loss and/or tinnitus 
for almost 30 years following his 1947 separation from 
military service are not available.

I.   Hearing Loss

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing.

The veteran underwent an audiological examination in 1976 
which showed his hearing to be within normal limits and a 
subsequent 1996 examination showed hearing loss.  In this 
case, however, no competent evidence has been submitted 
linking a current hearing loss to service.  Moreover, 
presumptive service connection is not warranted because there 
is no competent evidence of a compensably disabling 
sensorineural hearing loss within the first post-service 
year.  Indeed, a hearing loss for VA purposes was not 
clinically demonstrated prior to 1996.  Hence, at best, the 
evidence shows a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of hearing loss.  Given the length of time between the 
veteran's separation from active duty and the diagnosis of 
hearing loss, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Finally, the most probative competent evidence indicates that 
the veteran's current hearing loss disability is not related 
to in-service noise exposure.  While Dr. Coffman opined an 
inservice explosion was instrumental in causing the 
appellant's hearing problem, Dr. Coffman provided no basis or 
rationale for his conclusion.  Further, unlike the VA 
examiner, there is no evidence that Dr. Coffman had access to 
the claims folder to review, particularly the 1976 
examination report.  Hence, it is obvious that this examiner 
based his opinion solely on the history provided by the 
veteran.  "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  For this reason, the medical statement of this 
physician is inadequate to establish a connection between the 
veteran's hearing loss and service.

The preponderance of the evidence is against finding a link 
between any current hearing loss and the appellant's active 
duty service.  Consequently, service connection for hearing 
loss is denied.  

II.  Tinnitus

During his August 2006 VA examination, the veteran reported 
to the examiner that while he had tinnitus in the past, he no 
longer experiences it since a pressure equalization tube was 
placed in his left ear, except "once in a great while." 

The veteran asserts that he is entitled to service connection 
for a tinnitus; however, the August 2006 medical evidence of 
record, does not establish the veteran currently suffers from 
tinnitus.  Hence, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  As 
such, service connection must be denied.  In this regard, in 
the absence of competent evidence of a present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.

Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER


Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


